DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim amendments, received 12-14-2020 have not been entered in response to applicant's request of 1-5-2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 1-5-2021, has been entered.
 	Claims 21, and 32 have been amended.  Claim 39 has been canceled.
Claims 21-27, 29, and 31-38 are pending and under consideration.
Rejections Withdrawn or Moot
The rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for: "non-selected community of non-pathogenic fecal bacteria", and, whether "one or more bacterial isolates" are of species not found in stools, or, are duplicates of species found in stools is moot in light of the cancelation of the claim.
 The rejection of claims 21-27, 29, and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether "one or more bacterial isolates" are of species not found in stools, or, are duplicates of species found in stools, is withdrawn in light of the claim amendment.

	The examiner has considered applicant's argument, in light of the claim amendments, and finds it persuasive.

The rejection of claims 32-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for: "non-selected community of non-pathogenic fecal bacteria", and, whether "one or more bacterial isolates" are of species not found in stools, or, are duplicates of species found in stools is withdrawn in light of the claim amendment.
	Applicant argues that the amendment of claim 32 to recite “wherein the preparation of viable fecal bacteria comprises a community of fecal bacteria extracted from a stool of a first human donor having no history or current symptoms of gastrointestinal disease supplemented with one or more a cultured, non-pathogenic bacterial isolate isolated from a stool of a donor other than the first human donor”, 
	The examiner has considered applicant's argument, in light of the claim amendments, and finds it persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27, 29, and 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	After a review of the specification and prior claim forms, it is unclear what is the metes and bounds of the term "community of fecal bacteria".
	The specification does not define the metes and bounds of what is encompassed by "community".  
	For example, while paragraph 0043 defines "non-selective fecal microbiota" as "A non-selective fecal microbiota refers to a community or mixture of fecal microbes derived from a donor's fecal sample without selection and substantially resembling microbial constituents and population structures found in such fecal sample", the paragraph does not actually define "community" of fecal bacteria.
	Thus, it is unclear what fecal bacteria may be included in or excluded from said "community of fecal bacteria".
Conclusion
Claims 21-27, 29, and 31-38 are not allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 11, 2021